IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VICTORY GARDENS, INC.                     :   No. 51 MAL 2020
                                          :
                                          :
             v.                           :   Petition for Allowance of Appeal from
                                          :   the Order of the Commonwealth
                                          :   Court
WARRINGTON TOWNSHIP ZONING                :
HEARING BOARD AND WARRINGTON              :
TOWNSHIP                                  :
                                          :
                                          :
PETITION OF: WARRINGTON                   :
TOWNSHIP

VICTORY GARDENS, INC.              :          No. 69 MAL 2020
                                   :
                                   :
           v.                      :          Petition for Allowance of Appeal from
                                   :          the Order of the Commonwealth
                                   :          Court
WARRINGTON TOWNSHIP ZONING         :
HEARING BOARD AND WARRINGTON       :
TOWNSHIP                           :
                                   :
                                   :
CROSS PETITION OF: FRANKLIN        :
SHERMAN ACE, CONSTANCE SUSAN       :
LARKEY ACE, TOMASO PAONE, TERESA :
M. PAONE, ANTONIO VERRILLO, ROSA   :
VERRILLO, JOHN J. MCCONNELL, JR. & :
KATHLEEN R. MCCONNELL              :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of July, 2020, the Petition for Allowance of Appeal is

DENIED.